Name: Commission Regulation (EEC) No 3417/85 of 4 December 1985 amending Regulation (EEC) No 3714/84 laying down detailed rules for the granting of aid for the use of partly-skimmed milk and partly-skimmed-milk powder in feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 324/ 14 Official Journal of the European Communities 5 . 12 . 85 COMMISSION REGULATION (EEC) No 3417/85 of 4 December 1985 amending Regulation (EEC) No 3714/84 laying down detailed rules for the granting of aid for the use of partly-skimmed milk and partly-skimmed-milk powder in feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 298/85 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 3714/84 (3), as last amended by Regulation (EEC) No 2445/85 (4), lays down detailed rules for the granting of aid for the use of partly-skimmed milk and partly-skimmed-milk powder in feedingstuffs ; whereas, in view of experience gained, Annex I to that Regulation should be amended as regards titratable acidity ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Item A. 3 in Annex I to Regulation (EEC) No 3714/84 is replaced by the following : '3 . Titratable acidity (on the non-fat dry solids) :  in ml of decinormal NaOH solution :  in lactic acid : not more than 22,5 not more than 0,18 % m/m (2). (2) The percentage in lactic acid is determined in accordance with the ADMI method . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27 . 5 . 1985, p. 5. (3) OJ No L 341 , 29 . 12 . 1984, p . 65 . (4) OJ No L 232, 30 . 8 . 1985, p. 17 .